of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil the honorable rodney alexander member u s house of representatives centre court suite alexandria la attention ------------------------ dear congressman alexander cc ita b4 ------------ conex-116471-10 i am responding to your letter dated date submitted on behalf of your constituent ---------------------------------- he asked if he may take a tax_credit for the purchase of a home on date sec_36 of the internal_revenue_code allows taxpayers to claim a credit for two types of home purchases long-time residents taxpayers who purchase a replacement residence on or after date may claim the long-time residents credit percent of the purchase_price up to a maximum credit of dollar_figure because -------------------purchased the home before the date effective date he may not take this credit the law does not grant the internal_revenue_service administrative authority to make an exception to this effective date first-time homebuyers first-time homebuyers who purchase a principal_residence during and meet certain requirements may take a tax_credit of percent of the purchase_price up to a maximum credit of dollar_figure -------------------may not take this credit if he or his spouse if married had previously owned a principal_residence during the three-year period ending on the date he purchased the home in conex-116471-10 we have enclosed chapter other credits of publication which provides a more detailed explanation of the first-time_homebuyer credit i hope this information is helpful if you have any questions please contact --------------------at -------------------- sincerely george j blaine associate chief_counsel office of associate chief_counsel income_tax and accounting enclosure
